Citation Nr: 0317240	
Decision Date: 07/23/03    Archive Date: 07/31/03

DOCKET NO.  03-02 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Eligibility for Department of Veterans Affairs benefits.


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel





INTRODUCTION

The individual identified as a veteran does not have verified 
active military service.  The appellant is this individual's 
spouse.

This appeal arises from a February 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  In this decision, 
the RO determined that as the appellant's spouse did not have 
verified active military service with the U. S. Armed Forces, 
she was not eligible for VA benefits.


FINDINGS OF FACT

1.  Sufficient evidence for an equitable decision of the 
issue on appeal has been obtained.

2.  The veteran does not have verified active military 
service with the U. S. Armed Forces.


CONCLUSION OF LAW

The appellant is not eligible for VA benefits.  38 U.S.C.A. 
§ 101, 107, 5103, 5103A, 5107 (West 1991 & 2002); 38 C.F.R. 
§ 3.1, 3.6, 3.40, 3.159 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION


Duty to Notify and Assist

Initially, the Board is satisfied that all relevant facts 
regarding the issue decided below have been properly 
developed and no further assistance to the appellant is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 1991 & 
Supp. 2002).  As discussed below, the development conducted 
by VA in this case fully meets the requirements of the old 
provisions of 38 U.S.C.A. § 5107(a) (West 1991) and the new 
provisions of 38 U.S.C.A. §§ 5103, 5103A (West 2002).  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312 (1991).  The recent 
publication of new regulations implementing the Veterans 
Claims Assistance Act of 2000 (VCAA) does not require further 
development because, "the provisions of (the new 
regulations) merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA."  66 Fed.Reg. 
45620, 45629 (Aug. 29, 2001); see also 38 C.F.R. § 3.159 
(2002).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application. 

Second, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In VA letters of November 2000, June 2001, and 
February 2002, VA clearly informed the appellant of the need 
to verify her spouse's alleged active military service with 
U. S. Armed Forces through the  U. S. Army Reserve Personnel 
Center (ARPERCEN).  She was further informed that this 
office's findings were binding on VA.  These letters also 
informed the appellant that VA would contact this office for 
such a determination.  In the Statement of the Case (SOC) of 
December 2002, VA specifically notified the appellant of the 
evidence that it had considered.  The SOC also notified her 
of the pertinent laws and regulations and the reasons and 
bases for VA's decision.  She was provided the opportunity to 
submit additional argument based on these provisions.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Based on 
the above analysis, the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) have been met.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).  All information 
pertinent to the current claim in the possession of the 
Federal government has been obtained, to include verification 
of the veteran's alleged active military service.  38 
U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).  As this 
case concerns the legal issue of eligibility for VA benefits, 
a VA compensation examination and development of other 
medical records is not applicable.  See 38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(c)(1), (e).  By letter of July 
2003, the RO informed the appellant that her case was being 
forwarded to the Board and, in effect, that it would not 
undertake any further development in her claim.  The 
appellant requested a hearing before a traveling Veterans Law 
Judge (VLJ) in March 2003.  However, she formally withdrew 
this request in April 2003.

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claims.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on her behalf and availed herself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Eligibility for VA Benefits.

Eligibility for VA benefits is governed by statutory and 
regulatory laws that define an individual's legal status as a 
veteran of active military, naval or air service.  
38 U.S.C.A. §§ 101(2), 101(24) (West 2002); 38 C.F.R. §§ 3.1, 
3.6 (2002).  Service in the Philippine Scouts and in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, including recognized 
guerrilla service, is recognized service for certain VA 
purposes as authorized by 38 U.S.C.A. § 107 and 38 C.F.R. § 
3.40.

Section 107(a) contained in Title 38 of the United States 
Code provides that service before July 1, 1946, in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, while such forces were in 
the service of the Armed Forces of the United States, shall 
not be deemed to have been active military, naval, or air 
service for the purposes of awarding nonservice-connected 
death pension benefits.  38 U.S.C.A. § 107(a).

Findings by the United States service department verifying a 
person's service "are binding on the VA for purposes of 
establishing service in the U.S. Armed Forces." Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); see also Dacoron v. 
Brown, 4 Vet. App. 115, 120 (1993).

In October 2000, the RO requested ARPERCEN to verify the 
veteran's dates of active service with the U. S. Armed 
Forces.  ARPERCEN responded in February 2001 with the 
following comments:

Subject has no service as a member of the 
Philippine Commonwealth Army, including 
the recognized guerrillas, in the service 
of the United States Armed Forces.

The appellant has submitted multiple affidavits from her 
spouse and others, and letters and certificates from the 
Philippino military, constabulary, and veterans 
administration.  These documents were submitted to support 
her contention that her spouse had military service, 
presumably with the U. S. Armed Forces, during World War II.  
Unfortunately, VA is bound by the determination of ARPERCEN.  
As this office has not verified her husband's active military 
service, the appellant is ineligible to VA benefits.  
Therefore, her appeal must be denied.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law).


ORDER

The appeal is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

